 Case 1:17-cv-00642 Document 127 Filed 05/20/20 Page 1 of 2 PageID #: 1418



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

FREEDOM FROM RELIGION
FOUNDATION, INC. et al.,

        Plaintiffs,
v.                                          CIVIL ACTION NO. 1:17-00642

MERCER COUNTY BOARD OF
EDUCATION et al.,

        Defendants.


                      MEMORANDUM OPINION AND ORDER

        By Memorandum Opinion and Order dated March 31, 2020, the

court granted defendants’ Motion to Dismiss the Amended Complaint

insofar as it sought injunctive relief.        Defendants also sought

dismissal of plaintiffs' claims for nominal damages.           However,

given plaintiffs' failure to address defendants’ argument that

plaintiffs’ claims for nominal damages could not save this action

from mootness, the court gave plaintiffs an opportunity to file a

brief addressing this argument.       Plaintiffs did so on April 8,

2020.    (ECF No. 126).

        The court has considered the parties' submissions on the

issue, as well as the relevant case law.        Having done so, the

court concludes that plaintiffs' nominal damages claims survive

dismissal.    See Mellen v. Bunting, 327 F.3d 355, 365 (4th Cir.

2003) (“Although the Plaintiffs’ claims for declaratory and

injunctive relief are moot, their damage claim continues to
    Case 1:17-cv-00642 Document 127 Filed 05/20/20 Page 2 of 2 PageID #: 1419



present a live controversy.”); American Humanist Ass’n v.

Greenville Cty. Sch. Dist., 653 F. App’x 224, 231 (4th Cir. June

21, 2016) (“The plaintiffs’ claim for nominal damages based on a

prior constitutional violation is not moot because the

plaintiffs’ injury was complete at the time the violation

occurred.”); see also Moss v. Spartanburg County School Dist. No.

7, 775 F. Supp.2d 858, 870 n.6 (D.S.C. 2011) (noting that

although plaintiff’s claim for declaratory relief was moot, her

claim for nominal damages remained viable).*

       The court DIRECTS the Clerk to send a copy of this

Memorandum Opinion and Order to counsel of record.

       IT IS SO ORDERED this 20th day of May, 2020.

                         ENTER:


                                      David A. Faber
                                      Senior United States District Judge




*
 Defendants’ argument that plaintiffs have failed to state a
claim is denied. Defendants’ arguments for dismissal based upon
the statute of limitations and qualified immunity are denied at
this juncture but, if appropriate, may be raised in a summary
judgment motion.
                                        2
